In a child custody proceeding pursuant to Family Court Act article 6, the father appeals from an order of the Family Court, Orange County (Bivona, J.), entered April 10, 2001, which, after a hearing, dismissed the proceeding.
Ordered that the order is affirmed, without costs.
The appellant is the unwed father of a child, who is in the custody of the respondent agency pursuant to a surrender instrument executed by the child’s mother and approved by the Family Court. Contrary to the appellant’s contention, he did not promptly assert his parental rights and manifest his willingness to assume custody of the child. Accordingly, the Family Court properly dismissed his petition for custody (see, Social Services Law § 384 [1]; § 384-c [7]; Domestic Relations Law § 111; Matter of Robert O. v Russell K., 80 NY2d 254; Matter of Raquel Marie X., 76 NY2d 387, cert denied 498 US 984; Matter of Nicholas X.R., 246 AD2d 311; Matter of Raymond AA. v Doe, 217 AD2d 757).
The appellant’s remaining contentions are without merit. Feuerstein, J.P., O’Brien, Luciano and Townes, JJ., concur.